FILED
                            NOT FOR PUBLICATION
                                                                             JUN 11 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GURJIT SINGH SIDHU,                              No.    15-70457

              Petitioner,                        Agency No. A088-565-541

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 7, 2019**
                               Seattle, Washington

Before: BEA and NGUYEN, Circuit Judges, and MÁRQUEZ,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Rosemary Márquez, United States District Judge for
the District of Arizona, sitting by designation.
      Gurjit Singh Sidhu (“Sidhu”), a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ (“BIA”) denial of asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). Sidhu claims to fear persecution from police and the Shiromani Akali

Dal Badal party in India for his participation in the Shiromani Akali Dal Amritsar

party and his demands for a separate Sikh nation. We have jurisdiction under 8

U.S.C. § 1252. “We review the BIA’s adverse credibility finding for substantial

evidence.” Kin v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010) (quoting Singh v.

Ashcroft, 362 F.3d 1164, 1168 (9th Cir. 2004)). We deny Sidhu’s petition for

review.

      Substantial evidence supports the BIA’s adverse credibility finding. In a

hearing before the immigration judge, Sidhu testified that, after being arrested in

January 2007, the police beat him with wooden batons and tortured him using “big

rollers” on his legs. However, Sidhu did not mention in his asylum application that

he was beaten during the 2007 detention. Although he later submitted a correction

sheet stating that he was beaten and punched during said detention, the correction

sheet does not mention torture with the roller. During the same hearing before the

immigration judge, Sidhu testified that he was deprived of food, beaten up, and

punched following a January 2008 arrest, but he did not mention anything about


                                          2
physical mistreatment during the 2008 detention in either his application or

correction sheet. When the immigration judge confronted Sidhu about the

discrepancy involving the 2008 detention, Sidhu downplayed his earlier testimony,

stating that it was just “one or two slaps,” and that it was “just like a normal thing

when they arrest a person . . . .” Further, Sidhu pointed in his application and

testimony to threatening letters he said he received, but he could not provide clear

answers to the immigration judge concerning when he received the letters and how

many letters there had been. At one point he testified that he had received “five,

six, seven” letters, but at another point he testified that he had received only one

letter. These omissions and inconsistencies are not trivial.

      The immigration judge noted these inconsistencies during the hearing and

questioned Sidhu about them. The immigration judge then found Sidhu’s

testimony and explanations for these omissions were not credible. See Kaur v.

Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005). The BIA reviewed this finding for

clear error and affirmed. The immigration judge also found Sidhu did not establish

that he timely filed his application for asylum because Sidhu did not provide

adequate corroboration of his claimed arrival date and, as discussed above, his

testimony was not credible.




                                           3
      Substantial evidence supports the immigration judge’s adverse credibility

determination. The BIA thus properly denied Sidhu’s claims for asylum,

withholding of removal, and CAT protection, which were based on Sidhu’s not

credible testimony. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                        4